DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is in response a RCE filed on 02/11/2020.
Claims 1-11 and 13 are pending. Applicant has amended claim 11, cancelled claims 12 and 14 and claims 1-10 are withdrawn as non-elected group.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/11/2020 has been entered.

Specification
The disclosure is objected to because of the following informalities: 
Amend “stibonium” to “antimony” in paragraphs 0007, 0024, 0049 to provide proper English translation for element “Sb”.
Amend “ferrum” to “iron” in paragraphs 0025, 0050 to provide proper English translation for element “Fe”.
Amend “plumbum” to “lead” in paragraphs 0025, 0050 to provide proper English translation for element “Pb”.

Appropriate correction is required.

Claim Objections
Claims 11 and 13 are objected to because of the following informalities:  

In Claim 11,

Line 3, it is suggested to amend “the catalyst” to “the heteropolyacid salt catalyst” in order to ensure proper antecedent basis.
Line 7, it is suggested to amend “the catalyst” to “the heteropolyacid salt catalyst” in order to ensure proper antecedent basis.
Line 8, it is suggested to amend “the process” to “wherein the process” in order to provide clarity in the claim.
Line 9, it is suggested to amend “1-5°C /min” to “1-5°C/min” in order to provide clarity in the claim.
Line 16, it is suggested to amend “a heteropolyacid salt main catalyst” to “a main catalyst of the heteropolyacid salt catalyst” in order to ensure proper antecedent basis and to provide clarity in the claim.
Line 21, it is suggested to amend “or zinc” to “and zinc” in order to provide proper Markush claim language in the claim.
Line 21, it is suggested to amend “stibonium” to “antimony” in order to provide proper translation in English for the element name stibonium which is referred to as element “Sb”.
Line 23, it is suggested to amend “or plumbum” to “and plumbum” in order to provide proper Markush claim language in the claim.
Line 23, it is suggested to amend “ferrum” to “iron” in order to provide proper translation in English for the element name ferrum which is referred to as element “Fe”.
Line 23, it is suggested to amend “plumbum” to “lead” in order to provide proper translation in English for the element name plumbum which is referred to as element “Pb”.
Line 25, it is suggested to amend “or barium” to “and barium” in order to provide proper Markush claim language in the claim.
Line 27, it is suggested to amend “or a mixture” to “and a mixture” in order to provide proper Markush claim language in the claim.
Lines 26 and 32, it is suggested to amend “the dilution heat conduction” to “the heat conduction” in order ensure proper antecedent basis and to provide clarity in the claim. 
Line 28, it is suggested to amend “the atom ratio” to “an atom ratio” to ensure proper antecedent basis
Lines 28-29, it is suggested to amend “the molar amount” to “a molar amount” to ensure proper antecedent basis
Line 30, it is suggested to amend “above-mentioned” to “of the P, V, D, E, G and O” in order to provide clarity in the claim. 
Line 32, it is suggested to amend “the main catalyst” to “the main catalyst of heteropolyacid salt catalyst” in order to provide clarity in the claim.
Line 34, it is suggested to amend “% (wt)” to “wt.%” in order to provide clarity in the claim.

In Claim 13,
Line 1, it is suggested to amend “the addition” to “an addition” in order to ensure proper antecedent basis.
Lines 2-3, it is suggested to amend “element in the catalyst” to “in the heteropolyacid salt catalyst” in order to ensure proper antecedent basis.
Appropriate corrections are required.

 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the elements" in line 3 and “the catalyst components” in line 4.  There is insufficient antecedent basis for this limitation in the claim. Further it is not clear asto what “the elements” and what “the catalyst components” are referred to.  For examining purpose, it is interpreted as all the catalyst components of the heteropolyacid salt catalyst of general formula as presently claimed comprising of precursor for Mo, P, V, D, E, G and O elements. Clarification is requested.
Claim 11 recites “each above-mentioned component” which is not clear asto what “each above-mentioned component” it is being referred to. Does it include each element of “Mo, P, V, O, Z or P, V, D, E, G, O, Z or P, V, D, E, G, O. For examination purpose, examiner has interpreted “above-mentioned” as “P, V, D, E, G and O”. Clarification is requested.
Claim 13 recites “the organic compound” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Further it is not clear if “the organic compound” referred to in claim 13 is addition to benzoic acid as presently claimed in claim 11 since benzoic acid is considered to be as one of the organic compound as presented by applicant’s specification (see paragraph 0085).  Clarification is requested.

Allowable Subject Matter
Claims 11 and 13 would be allowable after applicant overcome with all the claim objections, specification objections and if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth above in this Office action.

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments set forth in the RCE filed on 02/11/20220 are found persuasive in regards to cited Krabetz, Akiyama and Izawa references.

The present claims are allowable over the closest prior art taught by Wen et al (US PGPUB No.: 20140141964 and Krabetz et al (US Patent No.: 4,489,170).

Wen discloses a method for preparing heteropolyacid salt catalyst comprising of:
dissolving molybdenum, phosphorus, and vanadium compounds, potassium compound, D-containing compound such as  Mn, Sb, Zn, E-containing compound such as Ni, Pd, Fe, Pb forming suspended slurry (paragraphs 0009-0023,0058-0068, considered as dissolving precursors for the elements in the heteropolyacid salt catalyst to prepare suspension comprising all the catalyst components),
drying the suspended slurry (considered as drying the suspension, paragraph 0069), pre-calcining, adding graphite powder and diluting thermal-conductive agent (paragraph 0073 ) and then molding (considered as molding, paragraph 0076) and calcining at 300-450° C under an atmosphere containing oxygen comprising of no less than 10% of mass concentration of oxygen for 60-600 minutes (calcining wherein the process consist of heating at 280-320° C in oxygen containing atmosphere comprising 5-55% by volume of oxygen, paragraphs 0077-0078),
12PaKbVcDdEeOf)/yZ, where Mo12PaKbVcDdEeOf  refers to as principal catalyst (i.e., main catalyst), z is carrier/thermal(i.e. heat) conducting agent (paragraphs 0035-0038), where Mo, P, V O refer to molybdenum, phosphorus, vanadium oxygen, where K refers to potassium and considered as G element (paragraph 0039), where D is at least Mn, Sb, Zn (paragraph 0040), where E is at least Ni, Pd, Fe, Pb (paragraph 0041), where z is carrier as heat conducting agent selected from SiC, WO3, TiO2, ZrO2(paragraph 0038),  a, b, c, d, e, and f respectively refer to the atom ratio of each element and Mo being 12, a= 0.1-3, b=0.01-5, c=0.01-4, d= 0.01-3, e=0.01-2 (paragraphs 0042-0052), f is the atom ratio of oxygen balancing valence for each compound mentioned above (paragraph 0053), x, y refers to amount of principal catalyst and the carrier as heat conducting agent and the weight ratio of y/x is 11.5-50:100 (considered as y/x=10-50 wt%, paragraphs 0054-0055). 

	 However, Wen does not disclose or suggest: mixing the dried materials with benzoic acid and wherein the process of calcining consists of heating to 280-320° C in a heating rate of 1-5° C/min in an oxygen-containing atmosphere comprising 5%-55% by volume of oxygen, holding for 40-56 hours, then replacing the atmosphere to air, heating to 360-400° C and calcining for 10-20 hours.  

	Krabetz discloses heteropolyacid salt catalyst comprising:
(i) bringing together combined solutions of molybdenum, phosphorus compounds with or without arsenic compound with antimony compound (i.e., considered as D element) and then with aqueous solution of tungsten compound.  The additional components can be employed after main components are added which can be copper (i.e., considered as E element), potassium (i.e., considered as G element), rubidium (i.e., considered as G element), cesium (i.e., considered as G element), iron (i.e., considered as E element), and 
(ii) drying (considered as the limitation of drying suspension), molding (considered as the limitation of molding) and calcining (considered as the limitation of calcining, see Col. 2 lines 35-68, Col.3 lines 3-49).  Further Krabetz teaches after drying, adding carriers such as SiO2 (i.e., considered as Z as carrier function as a heat conduction agent, see Col.3 lines 54-59). 
	Further Krabetz teaches the general formula Mo12PaWbSbcAsdCueXfYgOx (considered as limitation Mo being 12, P with a range of 0.1-3, Sb as D element with c range of 0.1 to 3, Cu as E element with e (i.e., d) range of 0 to 1 and Y element as K, Rb, Cs (i.e., G element) with g (i.e., e) ranges from 0 to 1 and x (i.e., f) refers to number of oxygen atoms required to saturate the valencies of the other catalyst constituents.
              
	However, Krabetz does not disclose or suggest: heteropolyacid salt catalyst containing vanadium, mixing the dried materials with benzoic acid, 
	wherein the process of calcining consists of heating to 280-320° C in a heating rate of 1-5° C/min in an oxygen-containing atmosphere comprising 5%-55% by volume of oxygen, holding for 40-56 hours, then replacing the atmosphere to air, heating to 360-400° C and calcining for 10-20 hours, and 
	a general formula x(Mo12PaVbDcEdGeOf)/yZ and does not specifically teach vanadium with b=0.1-2, f is the atom ratio of oxygen required for satisfying the valence of each of the P, V, D, E, G, and O,  where x and y refer to the amount of main catalyst of heteropolyacid salt catalyst and the heat conduction agent Z respectively and y/x=10-50 wt%.

Thus, it is clear Wen and Krabetz, either alone or in combination, do not disclose or suggest the present invention.

In light of above, the present claims 11 and 13 would be allowable after applicant overcomes with all the claim objections, specification objections and 112(b) rejection as set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.